Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 1/04/2022, with respect to the rejection(s) of claim(s) 1 and 4-6 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Horioka (JP 2013-231244A).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 2016/0130732 A1) in view of Horioka (JP 2013-231244A).

 the apparatus comprising: a heat treatment furnace (oxidization furnace 3, Fig, 1, [0058])  which stabilizes a precursor; (Examiner notes the apparatus of Suzuki is capable of stabilizing precursor and the instant specification defines oxidation to stabilize the precursor, see [0027]) and 
a carbonization furnace (second  carbonization furnace 17, [0060]) which is positioned at one side of the heat treatment furnace (Fig. 1) and carbonizes the stabilized precursor, ([0060]) wherein the carbonization furnace carbonizes the precursor by using microwaves as a heat source. (second carbonization furnace 17, shown in Fig. 3 includes heating means that where plasma 105 is generated with a microwave output of 3.0 kW,  Fig. 3, [0116], [0129]) 
wherein the carbonization furnace includes: a main body; (body 103, Fig. 3) a micro emitting unit (Magnetron 107, Fig. 3) which is positioned inside or outside the main body, and emits microwaves to the stabilized precursor; (where plasma 105 is generated with a microwave output of 3.0 kW,  Fig. 3, [0116], [0129]) 

Suzuki does not explicitly teach a heating body which is positioned inside the main body and is heated by the microwaves.
Horioka meets the claimed a heating body which is positioned inside the main body and is heated by the microwaves. (Horioka teaches a carbon fiber manufacturing apparatus that heats a carbon fiber precursor (precursor) using a microwave, [0001] using a absorbing/transmission member 40 that absorbs at least a part of the microwave and generates heat, [0019] which is located within outer wall 20, Fig. 1).


 
Suzuki does not explicitly teach wherein the heating body occupies 0.1% to 5% of a volume of the main body.
Horioka teaches the absorbing/transmission member 40 is configured to have a predetermined length of cut, for example, a gap of 20 centimeters. By adjusting the length of the cut, the temperature profile of the stabilized PAN yarn passing through the inside of the absorbing / transmitting member 40 can be adjusted, see [0025].
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality.

It would have been obvious to one of ordinary skill in the art before the effective filing date to vary the percentage volume of the body that is the heading body of Suzuki as modified by Horioka to achieve the claims 0.1% to 5% in order to optimize the temperature profile, see Horioka [0025].

Regarding claim 4, Suzuki meets the claimed wherein one or more carbonization furnaces are positioned at one side of the heat treatment furnace. (Suzuki teaches carbonization furnaces 15 and 17, Fig. 1)

Regarding claim 5, Suzuki meets the claimed, wherein further comprising a continuous process is performed by rollers (Rollers 23 are provided outside the second carbonization furnace 17 at its exit, see [0064], Fig. 1) positioned at one side and the other opposing side of each of the heat treatment furnace and the carbonization furnace. (a nip roller 21 is provided between the first carbonization furnace 15 and the second carbonization furnace 17, [0102]).

Regarding claim 6, Suzuki meets the claimed wherein the carbonization furnace is configured to produce has a carbonization temperature of 400°C to 1,500C. (900 degree C to 1,500 degree C, [0029]) 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. ROBINSON whose telephone number is (571)270-0467. The examiner can normally be reached Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744